      Case 1:08-cr-00369-NONE Document 29 Filed 03/25/21 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6
7
8                              IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  ) Case No. 1:08-cr-00369-NONE
                                                )
12           Plaintiff,                         ) APPLICATION AND ORDER
                                                ) APPOINTING COUNSEL
13   vs.                                        )
                                                )
14   TERRY ZANE,                                )
                                                )
15          Defendant.                          )
                                                )
16                                              )
17
18          Defendant, Terry Zane, through the Federal Defender for the Eastern District of
19
     California, hereby requests appointment of counsel for assistance in seeking early termination of
20
     his supervised release.
21
            On March 23, 2009, Mr. Zane was sentenced to 78 months in custody followed by 120
22
23   months of supervised release. He began serving his term of supervised release on August 28,

24   2014. Mr. Zane submits the attached Financial Affidavit for the Court’s consideration when

25   determining whether he qualifies for appointed counsel.
26
            DATED: March 25, 2021                               /s/ Eric V Kersten
27                                                       ERIC V. KERSTEN
                                                         Assistant Federal Defender
28                                                       Branch Chief, Fresno Office
      Case 1:08-cr-00369-NONE Document 29 Filed 03/25/21 Page 2 of 2


1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel at this
3    time, the Court hereby appoint counsel pursuant to 18 U.S.C. § 3006A.
4
5    IT IS SO ORDERED.
6
        Dated:    March 25, 2021                              /s/ Barbara    A. McAuliffe            _
7                                                      UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
